DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The recited limitation “wherein each lighting control system includes a battery, and wherein the lighting control system with the lowest charge is selected as the toggling” is not enabling since there is no teaching of a light control system includes a battery or a lowest charge or charging the battery anywhere in the specification. How a battery in the lighting control system with the 

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recited “a field effect transistor and a capacitor wired in parallel with one another” is vague and unclear. There is no teaching of the parallel connection between the transistor and the wired in the specification or drawing figures. However, in figure 8, the figure showing a switch is connect to lines 826 and 824, but the switch is not in parallel. Clarification is required.
For examining purpose the switch or transistor is connected to line or wire is considered.
Claim 17 recites the limitation “the line supply power" in claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wootton et al. (2015/0280440).
Claim 1, Wootton discloses a method of controlling a luminaire connected to a plurality of lighting control systems (Figs. 1, 3, and 5 and see P[0072]…. a light switch…; P[0084]… lighting fixture (70)….), comprising: 
receiving an input request (see P[0077]… A remote switch (201) transmits a received indication of state change to a master switch (101) via a network….; and see P[0105]…activated either on or off (or partially on or off, in such cases as the need for dimming). L1A (70) can only be powered by master switch (101). However, the physical switch (111) in the MS1 (101) itself can be commanded locally from its own activation object (151), or can be controlled from the FR1 remote switch (201)….) at a first lighting control system (MS3 101, Fig. 5 and see P[0107]… 4 master switches (101), each controlling one or more devices/loads (70)…. R2B is illustrated as being unable to communicate directly to its master MS2. Its message is routed through the network via MS3 to its ultimate destination at MS2…) having a command to change a state of the luminaire; 

altering the state of the luminaire (LOAD L2.A – LOAD L22.N, Fig. 5 that are connected to MS2) based on the input request via a toggling lighting control systems of the one or more other lighting control systems selected to be the toggling lighting control system (MS2 101 and see P[0081]… the master switch (101), as shown in FIGS. 1 and 3 will include a form of activation object (151) or other object which is nominally operated by physical contact which is to be activated by the user. This can be a traditional toggle switch….; and see P[0077]… if the user was to indicate on a remote switch (201) that they wish to toggle the current power situation for a particular light, the master switch (101) for that light receives that information, and toggles the power by changing its on-board switch (111)….); and 
maintaining remaining lighting control systems not selected as the toggling lighting control system (MS1 or/and MS4, Fig. 5) in an unaltered state with respect to the luminaire (LOAD L1.A – LOAD L1.N or/and LOAD L4) and the input request.
Claim 2, Wootton discloses the method according to claim 1, wherein the toggling lighting control system is selected to be other than the first lighting control system (see P[0103]… The master switch (101) can act as a hub for the network (401) of instructions from any remote switch (201), and can also act as a hub to communicate instructions to or from any other master switch (101). This allows for a mesh network (401) to be created where any switch (master (101) or remote (201)) associated with the 
Claim 3, Wootton discloses the method according to claim 1, wherein wirelessly transmitting the input request to the one or more other lighting control system comprises a Bluetooth transmission (see P[0106]…Bluetooth ….).
Claim 4, Wootton discloses the method according to claim 1, wherein all of the light control systems are single pole, single 3 throw lighting control systems (SPDT Relay 111, Fig. 3 and see P[0087]… he physical switch (111) may be an SPDT relay (111)…).
Claim 5, Wootton discloses the method according to claim 1, wherein the unaltered state is an off state (LOAD L1.A – LOAD L1.N or/and LOAD L4 are off state because no message or instruction is routed to the MS1 or/and MS4).
Claim 6, Wootton discloses the method according to claim 1, wherein the input request is display via a tactile display of the first lighting control system (see P[0085]…Capacitive touch pads (161) comprise an embodiment of the activation object (151) and are activated by touch or proximity and send the command signal to the processor to activate or de-energize the relay (111) appropriately…).
Claim 7, Wootton discloses the method according to claim 1, wherein each lighting control system in the plurality of lighting control systems includes a low power circuit having a processor (BLE Communication Device & Processor 21, Fig. 3) electrically coupled to a tactile display (Capacitive Touch Pad 161).

Claim 9, Wootton discloses the method according to claim 1, wherein the input request is toggle request to change a state of the luminaire (see P[0105]… Each master switch (101) has an associated electrical connector (60) to a device (70) (load) which is activated either on or off…. L1A (70) can only be powered by master switch (101). However, the physical switch (111) in the MS1 (101) itself can be commanded locally from its own activation object (151), or can be controlled from the FR1 remote switch (201)…, and see P[0113]… the system (100) facilitates not only the simple “on and off” (binary) power to devices (70)… incandescent, CFL, and LED lights). 
Claim 10, Wootton discloses the method according to claim 1, wherein the input request is a dimming request (see P[0105]…Each master switch (101) has an associated electrical connector (60) to a device (70) (load) which is activated….partially on or off, in such cases as the need for dimming... L1A (70) can only be powered by master switch (101). However, the physical switch (111) in the MS1 (101) itself can be commanded locally from its own activation object (151), or can be controlled from the FR1 remote switch (201); and see P[0113]…incandescent, CFL, and LED lights can be dimmed…).
Claim 11, Wootton discloses the method according to claim 1, further comprising determining which switch is the toggling switch (see P[0086].. to ensure that the message received is intended to activate a specific master switch (101), the transmitted 
Claim 14, Wootton discloses the method according to claim 1, further comprises determining whether any of the lighting control systems includes a neutral wire operably connected to the luminaire (see P[0114]…The system (100) can then determine whether there is live power on the load (70)…).
Claim 15, Wootton discloses the method according to claim 1, wherein the toggling lighting control system is selected from one or more other lighting control system that includes a neutral wire (neutral wire is inherent element of an AC power input 50 of Fig. 3 for providing power to MS1-MS4; and see P[0084]… The existing input wiring (50) provides an AC power source to the master switch (101)…).
Claim 16, Wootton discloses the method according to claim 1, where each lighting control systems includes a field effect transistor (see P[0087]… the switch (111) may be any other kind of switch such as, but not limited to, a solid state switch, a MOSFET, IGBT, transistor…) and capacitor wired connect with one another (see P[0083]…physical switch (111) to make a connection between the input (50) and output (60) wires…).
Claim 17, Wootton discloses the method according to claim 1, wherein each of the lighting control systems is connected to the line supplying power (AC power input 50, Fig. 3) and to the luminaire (see P[0072]…. a light switch…; P[0084]… lighting fixture (70)….) configured as a load (OUT1 – OUT2 to LOADs, Fig. 3).

Claim 19, Wootton discloses the method according to claim 1, wherein one or more of lighting control systems is arranged in a multi-way configuration to control a state of luminaire (see P[0102]…one switch in a multi-way switch setup may be removed and a master switch (101) positioned in place thereof…).
Claim 20, Wootton discloses the method according to claim 19, wherein a tactile display house in the first lighting control system (161, Figs. 1 and 3 is Capacitive Touch Pad; and see P[0085]…Capacitive touch pads (161) comprise an embodiment of the activation object (151) and are activated by touch or proximity and send the command signal to the processor to activate or de-energize the relay (111) appropriately…).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Barna et al. (2017/0171950) and (2017/0223808) disclose a wireless lighting control systems having gateway and Bluetooth wireless network for transmitting and receiving signals among lighting control systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH Q TRAN whose telephone number is (571)272-1813. The examiner can normally be reached M-F: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH Q TRAN/Primary Examiner, Art Unit 2844                                                                                                                                                                                             2/2/22